Case: 14-30498       Document: 00512841305        Page: 1    Date Filed: 11/18/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                    No. 14-30498                                 FILED
                                  Summary Calendar                       November 18, 2014
                                                                            Lyle W. Cayce
                                                                                 Clerk
ROBERT MCGUIRE, JR.,

                                                 Plaintiff–Appellant

v.

JERRY LARPENTER, Sheriff, Terrebonne Parish; MICHAEL GARNER,
Narcotics Agent, Terrebonne Parish; CHARLES JACKSON, Lt, Narcotics
Agent, Terrebonne Parish; ERIC VILLAVASO, Narcotics Agent, Terrebonne
Parish; JUAN PICKETT, Asst. D.A., Terrebonne Parish; DARRYL STEWART,
Captain Narcotics Agents, Terrebonne Parish,

                                                 Defendants–Appellees




                     Appeal from the United States District Court
                        for the Eastern District of Louisiana
                              U.S.D.C. No. 2:13-CV-6093


Before PRADO, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
                I.      INTRODUCTION AND BACKGROUND
       Plaintiff–Appellant Robert McGuire, Jr. waited in jail for nearly a year
for a trial that never came; the district attorney eventually dropped the case.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-30498     Document: 00512841305      Page: 2   Date Filed: 11/18/2014



                                  No. 14-30498
About a year after his release, McGuire sued five law-enforcement officers and
the district attorney (collectively “Defendants”) for damages under 42 U.S.C.
§ 1983. In his pro se complaint, McGuire alleges that the district attorney and
law enforcement arrested him based on spurious “hearsay evidence” to induce
him to provide information on an acquaintance of his who was the target of an
ongoing drug investigation. McGuire asserts that his arrest and detention
were unlawful and that Defendants thereby deprived him of his constitutional
rights.   The district court granted summary judgment against McGuire
because his § 1983 claims were time-barred. We affirm.
            II.    JURISDICTION, STANDARD OF REVIEW,
                        AND APPLICABLE LAW
      The district court had jurisdiction under 28 U.S.C. § 1331, and this Court
has jurisdiction to review the district court’s final judgment under 28 U.S.C.
§ 1291.   We review de novo a district court’s decision to grant summary
judgment on a time-barred claim. In re Hinsley, 201 F.3d 638, 644 (5th Cir.
2000).
      We apply federal and state law to determine whether the § 1983
limitations period has run. See Bourdais v. New Orleans City, 485 F.3d 294,
298 (5th Cir. 2007). The question of when a § 1983 cause of action first accrues
“is a question of federal law.” Wallace v. Kato, 549 U.S. 384, 388 (2007). The
limitations period for § 1983 claims in federal court is governed by state law,
and we apply the limitations period that “the state would apply in an analogous
action in its courts.” Bourdais, 485 F.3d at 298. Accordingly, because the
operation of a state’s limitations period “is understood fully only in [its]
context,” the Supreme Court instructs federal courts to also borrow the state’s
rules with respect to tolling. Bd. of Regents of Univ. of State of N.Y. v. Tomanio,
446 U.S. 478, 485–86 (1980) (quoting Johnson v. Ry. Express Agency, Inc., 421
U.S. 454, 463–64 (1975)).

                                        2
     Case: 14-30498    Document: 00512841305       Page: 3   Date Filed: 11/18/2014



                                    No. 14-30498
                               III.    DISCUSSION
      The issue on appeal is whether McGuire’s § 1983 claims are time-barred.
Under applicable Louisiana law and Fifth Circuit precedent, the limitations
period for McGuire’s § 1983 claims is one year. See Bourdais, 485 F.3d at 294
(citing La. Civ. Code art. 3492).
A.    The District Court’s Decision
      The district court liberally construed McGuire’s pro se complaint to
allege an injury in the form of an “unlawful arrest and incarceration.” Quoting
Edmonds v. Oktibbeha County, Mississippi, 675 F.3d 911, 916 (5th Cir. 2012),
the district court concluded that the limitations period started running when
McGuire was arrested because the “statute of limitations under § 1983 begins
to run the moment the plaintiff becomes aware that he has suffered an injury.”
McGuire was arrested on November 4, 2011, and incarcerated on November 9,
2011. “Thus,” the district court found that “the injuries at issue were sustained
nearly two years before suit was filed, well outside the one-year limitation.” In
the alternative, the district court noted that McGuire was released on October
3, 2012, making his complaint “tendered for filing on October 7, 2013,”
“untimely” even if the limitations period did not start to run until he was
released.
B.    The Parties’ Arguments
      On appeal, McGuire takes issue with this last point. McGuire asserts
that he “filed his claim on October 3, 2013.” Indeed, McGuire’s pro se complaint
is dated October 3, 2013, but it is postmarked October 4, 2013, and stamped as
filed with the clerk’s office on October 7, 2013. McGuire argues the district
court improperly resolved this factual dispute against him on summary
judgment.
      The Defendants counter that McGuire “knew that he had suffered an
injury and/or had sufficient information to know that he had been injured”
                                         3
     Case: 14-30498   Document: 00512841305      Page: 4   Date Filed: 11/18/2014



                                  No. 14-30498
when he was arrested in 2011, because he “immediately began to assert he was
innocent of the charges.” Thus, Defendants argue that McGuire’s October 2013
complaint was untimely.
C.    Analysis
      The district court erred when it concluded that McGuire’s §1983 claims
“accrued” and that the limitations period started to run as soon as McGuire
was arrested.    In Wallace v. Kato, the Supreme Court distinguished the
circumstance in which a suspect is unlawfully arrested without a warrant,
from the circumstances in this case, in which McGuire was allegedly
unlawfully arrested under a warrant for his arrest. See 549 U.S. at 388–89.
If a suspect is unlawfully arrested under a warrant, the Court held that the
limitations period begins to run when the suspect’s “false imprisonment
c[omes] to an end,” which occurs when the suspect “appear[s] before the
examining magistrate and [is] bound over for trial.” Id. at 389.
      Therefore, even assuming, as McGuire asserts, that the complaint was
filed on October 3, 2013, McGuire’s § 1983 claim is time-barred. McGuire was
arraigned before a magistrate on November 9, 2011, more than one year before
he filed his complaint. The limitations period began much earlier than his
release from detention, as the Supreme Court made clear in Wallace v. Kato.
See 549 U.S. at 390 (“[P]etitioner’s contention that his false imprisonment
ended upon his release from custody, after the State dropped the charges
against him, must be rejected.”).
      Moreover, Louisiana law does not toll the limitations period for
McGuire’s § 1983 claims for the time that he was in prison. Louisiana’s civil
law system’s limitations period is called “prescription,” and the only potentially
applicable exception to prescription is “suspension” of the prescription period
under the doctrine contra non valentem, which provides that a prescription
period does not run against one who is unable to act. Jackson v. Jefferson
                                        4
       Case: 14-30498      Document: 00512841305          Page: 5     Date Filed: 11/18/2014



                                        No. 14-30498
Parish Clerk of Court, No. 07-963, at *4–5 (La. App. 5 Cir. 4/15/08); 981 So. 2d
156, 159–60 (La. Ct. App.), writ denied, 2008-1150 (La. 10/31/08); 993 So. 2d
219.        “The doctrine of contra non valentem applies only in exceptional
circumstances, and must be strictly construed.” Id. at *6.
        In Jackson, a Louisiana intermediate appellate court squarely rejected
the argument that imprisonment “suspends” the prescription period under the
doctrine of contra non valentem:
        [C]ontra non valentem is not applicable. The fact that [the
        Plaintiff] waited until he was released to obtain counsel to
        investigate the matter does not fall into any of the exceptions to
        the running of prescription. Most importantly, the Plaintiff knew
        of his cause of action, or the cause of action was reasonably
        knowable, when he was erroneously sent back to prison for
        violating his parole due to a non-existent conviction. . . . Thus, we
        find that the trial judge did not err in granting the peremptory
        exception of prescription.
Id. at *7. 1 Thus, Jackson forecloses the possibility that contra non valentem
suspends or tolls the prescription period for McGuire’s § 1983 claims.
        In sum, McGuire could have filed suit under § 1983 as soon as he was
allegedly unlawfully arrested in November 2011, see Wallace, 549 U.S. at 388,
and the limitations period started to run when he was arraigned before the
magistrate on November 9, 2011, see id. at 391. Because McGuire filed suit
after November 9, 2012 (at the earliest on October 3, 2013), his delay—
understandable though it may be—dooms his § 1983 claims.



        1Notably, the Louisiana Supreme Court denied the writ of review in Jackson over a
dissent that pointed out the injustice of this rule. Jackson v. Jefferson Parish Clerk of Court,
No. 2008-1150, at *2 (La. 10/31/08), 993 So. 2d 219, 219–20 (Johnson, J., dissenting) (“I find
the result reached by the lower courts to be unjust. Plaintiff was imprisoned without a
judgment of the trial court and left with no recourse. Plaintiff was imprisoned with limited
access to resources or legal representation. . . . Thus, I would hold that the doctrine of contra
non valentem applies in this case to suspend the running of prescription.”). No subsequent
Louisiana case has revisited this issue, and we are powerless to adopt a rule contrary to
Louisiana case law.
                                               5
Case: 14-30498   Document: 00512841305    Page: 6   Date Filed: 11/18/2014



                           No. 14-30498
                     IV.   CONCLUSION
 For the foregoing reasons, we AFFIRM.




                                6